DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/919,336 application filed July 2, 2020, which is being examined under the first inventor to file provisions of the AIA .  This Office action replaces the non-final Office action dated December 13, 2021, which is hereby vacated/withdrawn.
Claims 1-20 are pending and have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-12, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koseoglu et al (US 2015/0375218 A1).
With respect to claims 1-4, 10-11, and 18-19, Koseoglu et al discloses a “FCC catalyst composition [that] comprises, for example, 15 to 60% by mass, preferably 20 to 50% by mass of zeolite, 10 to 30% by mass, preferably, 15 to 25% by mass of inorganic binder as a binding agent, and inorganic oxides other than zeolite as the balance” [paragraph 0066], wherein “[t]he catalyst compositions are framework-substituted zeolite catalysts, including a framework-substituted ultra-stable Y-type zeolite in which a part of the framework aluminum atoms is substituted with zirconium atoms and/or hafnium atoms. Titanium atoms can also be present as a substitution in the framework for aluminum atoms” [paragraph 0019].  Koseoglu et al further discloses that “[t]he inorganic oxides can be, besides kaolin and other clay minerals, metal capture agents (metal-trapping agents)” [paragraph 0069].  The concentration of inorganic oxides that is the balance of the FCC catalyst composition is 10 to 75% by mass.  Said inorganic oxides correspond to the FCC zeolite cracking additive of the instant application.  Additionally, the “the framework-substituted ultra-stable Y-type zeolite can be characterized by a crystal lattice constant of 2.430 to 2.450 nm, a specific surface area of about 600 to about 900 m2/g” [paragraph 0013].
With respect to claims 8-9 and 17, Koseoglu et al discloses “[t]he FCC catalyst for hydrocarbon oil described herein is charged into a reactor vessel and suitably used for catalytic cracking of hydrocarbon oil according to known FCC processes for production of gasoline and/or light olefins including ethylene, propylene and butylenes.  In the fluidized catalytic cracking herein, the hydrocarbon oil can be derived from one or more of crude oil, synthetic crude oil, bitumen, oil sand, shale oil and coal liquid. These feeds can include petroleum fractions having a normal point above 350o C., including naphtha, diesel, vacuum gas oil (VGO), deasphalted oil (DAO) obtained from a solvent deasphalting process, demetallized oil, light or heavy coker gas oil obtained from a coker process, cycle oil obtained from a separate fluidized catalytic cracking process or recycled from an FCC process using the present catalyst, gas oil obtained from a visbreaking process, or combinations comprising at least one of the foregoing.  For example, a catalytic cracking apparatus is charged with the FCC catalyst described above, and hydrocarbon oil…can be cracked using fluidized catalytic cracking at a reaction temperature in the range of about 450o C. to about 700o C., a pressure of 1 to 10 bar, a residence or contact time in the range of about 0.1 seconds to about 60 seconds, and a catalyst to oil ratio in the range of about 2:1 to about 30:1” [paragraphs 0075-0077]. The cracked hydrocarbon oil product corresponds to the upgrade of instant claim 8.
With respect to claim 12, Koseoglu et al discloses “[t]he silica based binder and alumina based binder can be used as inorganic binder. The silica based binder can be any one of or two or more of silica sol, water glass (sodium silicate), and silicic acid liquid” [paragraph 0067; compare to paragraph 0049 of the instant specification].  The silica based binder and alumina based binder are specific embodiments of the 
With respect to claim 16, Koseoglu et al discloses “[d]uring the reaction, as is conventional in fluidized catalytic cracking operations, the cracking catalysts become coked and hence access to the active catalytic sites is limited or nonexistent. Reaction products are separated from the coked catalyst using any suitable configuration known in a fluidized catalytic cracking units, generally referred to as the separation zone 165 in a fluidized catalytic cracking unit 150, for instance, located at the top of the reactor 160 above the reaction zone 163. The separation zone can include any suitable apparatus known to those of ordinary skill in the art such as, for example, cyclones. The reaction product is withdrawn through conduit 171. Catalyst particles containing coke deposits from fluid cracking of the hydrocarbon feedstock pass through a conduit 173 to regeneration zone 167” [paragraph 0079].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 13-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koseoglu et al (US 2015/0375218 A1) in view of Das et al (US 6,267,873 B1).
Koseoglu et al does not appear to explicitly disclose that the inorganic oxides other than zeolite comprises a MFI-framework zeolite such as ZSM-5.  Recall, however, that the reference clearly discloses that the inorganic oxides can be metal capture or trapping agents.  Additionally, it is well known in the art that ZSM-5 is a metal trapping agent and may be added to FCC catalysts as evidenced by Das et al (column 13, lines 2-4).  Therefore, at the time of the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to substitute ZSM-5 for the inorganic oxide of the reference In re Ruff, 256 F.2d 590, 118 USPQ 340].  Alternatively, “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art” [In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072].  Consequently, it would also have been obvious to combine ZSM-5 with the inorganic oxide for the purpose of metal-trapping.  Therefore, the invention as a whole would have been prima facie obvious.
With respect to claims 5 and 13, the concentration of inorganic oxides that is the balance of the FCC catalyst composition is 10 to 75% by mass [see preceding discussion concerning such].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772    
March 16, 2022